IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          August 26, 2008

                                    No. 07-50510                      Charles R. Fulbruge III
                                  Summary Calendar                            Clerk


ANTHONY A. WHITEHURST

                                                  Plaintiff-Appellant
v.

CHARLEY VALDEZ, Texas Department of Criminal Justice; WILLIE
VELASQUEZ, Texas Department of Criminal Justice; TROY FOX, Texas
Department of Criminal Justice; OTHERS AS OF YET UNKNOWN

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:06-CV-535


Before JONES, Chief Judge, and STEWART and OWEN, Circuit Judges.
PER CURIAM:*
       Appellant sued officials of the Texas Department of Criminal Justice for
failing to properly calculate his time-served in various forms of State custody,
leading to (a) his having remained in Texas prison longer than necessary and
(b) the Federal Bureau of Prisons’ miscalculation of his subsequent federal
release date. The district court held alternatively that Whitehurst’s complaint


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 07-50510

was time barred under the Texas limitations period applicable in a § 1983 suit,
or that the individual defendants were entitled to immunity because they were
not responsible for the miscalculations that harmed Whitehurst. The latter
proposition is incontestable. The former proposition is supported at Rec II:303
where a letter Whitehurst wrote in 2003 acknowledged that he knew as early as
1997 that the State had failed to credit the time served. We need not reach any
potential Heck v. Humphrey, 512 U.S. 477 (1994) bar to this suit, and
Whitehurst’s other contentions lack merit. We find no reversible error in the
court’s opinions and AFFIRM the judgment of dismissal.




                                      2